Order vacating judgment, opening default, and setting case down for trial, reversed upon the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The default of defendant was willful, and he did not move to open default until the collection of the judgment was assured. Kelly, P. J., Manning, Young and Lazansky, JJ., concur; Kapper, J., dissents, and votes to affirm, upon the ground that the matter rested in the discretion of the Special Term; that the terms imposed by the Special Term were as onerous as have ordinarily been imposed in like eases; and in view of the security and the punishment provided by the Special Term, defendant should be'permitted to come in and defend.